DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s Amendment, filed 7/8/21, has been entered. Claims 1-4, 6-11, and 13-22 are pending with claims 5 and 12 being currently cancelled and claims 13-22 being currently added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-9, 11, 13-14, 16-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Alft et al. (US 20050173153) in view of Busch (US 20010020335).
Regarding claims 1 and 6-8: Alft discloses a device (Fig. 1) and a system and method  for orienting for the positioning of an electronic unit 27 on a front-end section of a drill string 22 of a ground drilling device 12 and that the electronic unit is designed to determine at least one of the following pieces of information: location, height, position 
Alft discloses that the electronic unit is configured to ascertain and display at least one piece of information on the orienting and that the front-end section of the drill 
Regarding claim 2: Alft, as modified by Busch, discloses that the seat and the bearing surface are rigidly facing each other (Busch - Figs. 1, 3). 
Regarding claim 4: Alft, as modified by Busch, discloses that the bearing surface lies against the front-end section with no additional fixation (Busch - Figs. 1, 3). 
Regarding claim 9: Alft, as modified by Busch, discloses that the electronic unit is used to display a position, a location, a direction and /or a height (Alft - [0056], [0076]). 
Regarding claim 11: Alft discloses that the position data of the target pit are entered as the target position to which the front-end section (4) is oriented (Alft - Figs. 3A, 3B). 
Regarding claim 13: Alft discloses installing, on the electronic unit, an orienting application and that the ascertain and displaying, by the electronic unit, the at least one piece of information on the orienting comprises executing instructions of the installed orienting application on the electronic unit for ascertaining and displaying, by the electronic unit, the at least one piece of information on the orienting (Alft - Fig. 4; [01119]-[0125]). 
Regarding claim 14: Alft discloses that the orienting application is configured for receiving a target position for the front-end section of the drill string (Alft - Fig. 4; [01119]-[0125]). 
Regarding claim 16: Alft discloses that the electronic unit comprises an installed orienting application, that the electronic unit being designed to determine at least one of the following pieces of information: location, height, position and direction, comprises 
Regarding claim 17: Alft discloses that the orienting application is further configured for receiving a target position for the front-end section of the drill string (Alft - Figs. 3A, 3B). 
Regarding claim 21: Alft discloses that the electronic unit comprises a location sensor for use in a satellite-based position determination system (Alft - [0069], [0125]). 
Regarding claim 22: Alft discloses that ascertaining and displaying, by the electronic unit, the relative position between the electronic unit and the front-end section comprises ascertaining and displaying, by the electronic unit comprising a location sensor for use in a satellite-based position determination system, the relative position between the electronic unit and the front-end section (Alft - [0056, [0076],  [0069], [0125]). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Alft et al. (US 20050173153) and Busch (US 20010020335), as applied to claim 1 above, and further in view of Lyse (US 20040139621 - “Lysen ‘621”).
Alft and Busch disclose the invention substantially as claimed and as discussed above.
Regarding claim 3: Alft, as modified by Busch, does not explicitly disclose that a magnet is provided on the bearing surface for interaction with the front-end section. Lysen ‘621 discloses the use of a magnet on a bearing surface for interaction with the . 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alft et al. (US 20050173153) and Busch (US 20010020335), as applied to claim 7 above, and further in view of Cole (US 20170226805).
Alft and Busch disclose the invention substantially as claimed and as discussed above.
Regarding claim 10: Alft, as modified by Busch, does not explicitly disclose that a mobile telephone, a tablet or a smartphone determines a target position to which the front-end section is oriented. Cole discloses that a drilling machine can be oriented to a target position using a mobile telephone, a tablet or a smartphone ([0026]). At the time the invention was made, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the device of Alft, as modified by Busch, so that a mobile telephone, a tablet or a smartphone determines a target position to which the front-end section is oriented as taught by Cole. As both Alft and Busch teach the orienting the drilling and as Cole teaches the use of mobile devices for . 
Allowable Subject Matter
Claims 15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s amendments and arguments, filed 7/8/2021, with respect to the rejections of claims 1-12 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein. Applicant’s arguments with respect to claims 1-4, 6-11, and 13-22 have been considered but are moot because they do not apply to the combination of art applied to the current rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
8/3/2021